DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not disclose the claimed invention, a reduced pressure system comprising a wound dressing comprising a wound cover, a reduced pressure source, a control device, and a pressure measurement device comprising at least one pressure sensor configured to detect a pressure differential between pressure at the wound site and pressure outside the wound site, wherein the reduce pressure source and pressure measurement device are part of the wound dressing. The closest prior art of record, U.S. Patent 7,022,113 to Lockwood et al., discloses a reduced pressure system, but does not disclose that the sensor detects a pressure differential between pressure at the wound site and pressure outside the wound site. Lockwood discloses in column 7, lines 22-26, measuring the pressure at the wound side and detecting a pressure differential between the measured value and a pre-set value. However, Lockwood does not disclose a sensor capable of measuring a pressure differential between pressure at the wound site and pressure outside the wound site, nor does Lockwood disclose any motivation to do so.
With respect to claim 11, the prior art of record does not disclose the claimed invention, a reduced pressure system comprising a wound dressing comprising a wound cover, a reduced pressure source, a control device, and a pressure measurement device comprising at least one pressure sensor configured to detect a pressure differential between pressure at the wound site and pressure provided by the reduced pressure source, wherein the reduce pressure source and pressure measurement device are part of the wound dressing. The closest prior art of record, U.S. Patent 7,022,113 to Lockwood et al., discloses a reduced pressure system, but does not disclose that the sensor detects a pressure differential between pressure at the wound site and pressure outside the wound site. Lockwood discloses in column 7, lines 22-26, measuring the pressure at the wound side and detecting a pressure differential between the measured value and a pre-set value. However, Lockwood does not disclose a sensor capable of measuring a pressure differential between pressure at the wound site and pressure provided by the reduced pressure source, nor does Lockwood disclose any motivation to do so.
The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781